                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                              SPRINGFIELD DIVISION

DOUGLAS AND SUZANNE ASHBY,
individually and on behalf of all others similarly
situated,

                                     Plaintiffs,
                                                     Case No. 6:21-cv-03044-WBG
       v.


WYNDHAM VACATION RESORTS INC.,
COMENITY CAPITAL BANK, ALLIANCE
DATA SYSTEMS CORP.,

                                  Defendants.



                                         WITHDRAWAL

               Plaintiffs move this Court to withdraw a document, namely Voluntary Dismissal,

(Doc. #4) as said document was previously filed under the wrong event. Counsel will file the

Voluntary Dismissal under the correct event with the Court.




            Case 6:21-cv-03044-WBG Document
                                       1    5 Filed 06/02/21 Page 1 of 3
Dated June 2, 2021                Respectfully Submitted,


                                  STRONG, GARNER, BAUER, P.C.

                                  /s/ Jacob Lewis
                                  Steve Garner – MO Bar #35899
                                  Jacob Lewis – MO Bar #67412
                                  415 E. Chestnut Expressway
                                  Springfield, MO 65802
                                  Phone 417-887-4300
                                  Fax 417-887-4385
                                  sgarner@stronglaw.com
                                  jlewis@stronglaw.com


                                  KELLER ROHRBACK L.L.P.
                                  Gretchen Freeman Cappio
                                  Gabriel E. Verdugo
                                  1201 Third Avenue, Suite 3200
                                  Seattle, WA 98101
                                  Telephone: (206) 623-1900
                                  Facsimile: (206) 623-3384
                                  gcappio@kellerrohrback.com
                                  gverdugo@kellerrohrback.com

                                  Alison E. Chase
                                  Matthew J. Preusch
                                  801 Garden Street, Suite 301
                                  Santa Barbara, CA 93101
                                  Telephone: (805) 456-1496
                                  Facsimile: (805) 456-1497
                                  achase@kellerrohrback.com
                                  mpreusch@kellerrohrback.com
                                  Attorneys for Plaintiffs




        Case 6:21-cv-03044-WBG Document 5 Filed 06/02/21 Page 2 of 3
                               CERTIFICATE OF SERVICE
    I, Jacob Lewis, hereby certify that on this 2nd day of June, 2021, I electronically filed
Plaintiffs’ Notice of Voluntary Dismissal with the Clerk of the United States District Court
for the Western District of Missouri using the CM/ECF system, which shall send electronic
notification to all counsel of record.

                                  s/ Jacob Lewis
                                  Jacob Lewis




      Case 6:21-cv-03044-WBG Document 5 Filed 06/02/21 Page 3 of 3
